Citation Nr: 9905677	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from October 1970 to May 1972.  
He served in Vietnam from October 5, 1971, through March 4, 
1972.  His principal duty in Vietnam was as a track vehicle 
mechanic with the Headquarters and Headquarters Company, 
United States Army Support Command, in Saigon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for depression and service connection for PTSD.

At a hearing before the undersigned in December 1998, the 
veteran made statements that could be construed as raising a 
claim for service connection for a dental disability.  The 
decision has not been adjudicated by the RO, and the Board 
does not have jurisdiction over it.  Shockley v. West, 
11 Vet. App. 208 (1998) (the Board does not have jurisdiction 
over an issue unless there is a jurisdiction conferring 
notice of disagreement); see also Ledford v. West, 136 F.3d 
776 (Fed. Cir. 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, No. 96-1764 (U. S. Vet. App. 
December 3, 1998).


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current depressive disorder and the veteran's active service.

2.  There is no clear medical diagnosis of PTSD.



CONCLUSIONS OF LAW

1.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for depression and 
for PTSD.  The threshold question as to any claim which is 
presented is whether the claim is well grounded under the 
provisions of 38 U.S.C.A. § 5107(a).  Pursuant to 38 U.S.C.A. 
§ 5107(a), a person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The United States Court of Veterans Appeals (Court) has held 
that a well-grounded claim is a "plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive, but only plausible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim need not be conclusive, the statute provides 
that it must be accompanied by evidence showing "a belief by 
a fair and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

If the appellant fails to submit a well-grounded claim, VA is 
under no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 
5 Vet. App. 91 (1993).


Factual Background

The veteran's service medical records have been carefully 
reviewed.  The records which are available do not refer to 
any complaints or abnormal findings with regard to the 
veteran's psychiatric status, except in his report of medical 
history made in conjunction with separation examination in 
March 1972.  At that time, he indicated that he either had 
had or was having nervous trouble of some sort.  Elaboration 
was not provided.  Clinical examination revealed normal 
psychiatric status.

The veteran was hospitalized by VA from March to April 1997.  
It was stated there had been no previous psychiatric 
hospitalizations except for court-ordered counseling several 
years previously after he was charged with murder.  Notation 
was made that he possibly had had chronic depression since 
childhood by his own history.  He was hospitalized at the 
present time with depression and suicidal ideation (including 
two possible suicide attempts at home in the past 2 weeks) 
for the past year secondary to having been accused of 
molesting a niece.  The veteran denied having done so.  His 
symptom picture was exacerbated for the past month secondary 
to pending legal action.  He stated that he would rather die 
than go to prison.  Other recent stressors were reported as 
financial problems, unemployment, and marital difficulties, 
although the veteran stated he had reconciled with his wife.  
He stated that he used to drink and take drugs for 25 years, 
but had not abused any drug since 1996.  However, laboratory 
testing on admission was positive for amphetamines.  The 
veteran was unable to explain this.

The veteran also reported symptoms suggestive of PTSD.  These 
included occasional nightmares, intrusive thoughts, and 
startle reactions, which he believed were secondary to his 
having been under constant sniper attack while in Vietnam.  
He stated that he also had a bad trip once in Vietnam after 
smoking marijuana which was laced with hash.  This caused him 
to have vivid, visual hallucinations which he still 
experienced on a periodic basis.  He had been followed up at 
"Brady Green" for nervous disabilities and was placed on 
Prozac and Trazodone one month previously for depression 
without any benefit.  He stated that he slept only 2 to 3 
hours, but did have polyphagia.

Developmental history was significant for his reportedly 
having been molested by two uncles.  He stated that at the 
age of 18, he was charged with molesting a minor girl, but 
was placed on probation.  Also, he was convicted of murder 
after fatally shooting his wife's boyfriend soon after 
discharge from service.  It was noted he had little or no 
regret for this and although he now stated it was the wrong 
thing to do, he claimed he would do the same thing if the 
situation came up again.  He also had a history of assaults 
and violent behavior, but had never been caught because he 
ran away before being caught.

The veteran further related that for the past year he had 
been having thoughts of committing suicide by driving a 
kitchen knife through his heart, but he was afraid that he 
might miss the heart.  Two days prior to hospitalization, he 
decided to kill himself by ingesting 40 to 50 tablets of 
Prozac, Trazodone, and Xanax.  There was also a question of 
insulin injection.  He woke up the following day with an 
upset stomach and his wife took him to a local hospital from 
where he was transferred to the VA medical center.

On mental status examination at admission, findings included 
moderate depression and mildly constricted affect.

The final Axis I diagnoses were:  Major depressive disorder 
possibly superimposed on a dysthymic disorder; substance use, 
in remission, according to patient, but notation of positive 
urine test for amphetamines; and PTSD symptoms.  The Axis II 
diagnosis was questionable antisocial and masochistic 
personality disorders.

Received in April 1997 was the veteran's initial claim for 
disability benefits.  He referred to having received 
treatment for depression from a physician in San Antonio, 
Texas, in April 1996.  That physician did not respond to a 
request for evidence of the veteran having received medical 
treatment from him or her.

The veteran gave testimony before the undersigned at a 
hearing in San Antonio, Texas, in December 1998.  He 
indicated that while in Vietnam, his wife was having problems 
with another man and he had to get emergency leave.  He 
stated that he "ended up killing the man..."  The veteran could 
not recall the first time he went to see a psychiatrist.  
When asked whether it was right after separation from service 
or years later, he stated "years later."

Relevant Law and Regulations

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that a psychiatric 
disability was incurred in service or a psychosis was 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§  3.303(a), 3.307, 3.309 (1998).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

With regard to the claim for service connection for PTSD, 
service connection requires (1) medical evidence establishing 
a clear diagnosis of the condition; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the appellant engaged in 
combat or that the appellant was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).

As indicated above, with regard to a well-grounded claim, the 
claim must be plausible, that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The Court has also held that 
although a claim may need not be conclusive, the statute 
provides that it must be accompanied by evidence showing "a 
belief by a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Court has also held that "where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit v. Brown, 5 Vet. App. 93 (1993).  
The Court has further held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
or incidents that result in disability.  In the absence of 
proof of a present disability, there could be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  A lay person is not competent to make a medical 
diagnosis which would relate a medical disorder to a specific 
cause.  Therefore, if the determinative issue is one of 
medical etiology or medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. 91 (1993).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (or medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Service Connection for Depression

With regard to the claim for service connection for 
depression, the medical evidence of record does not document 
the presence of depression until the hospitalization in 1997, 
a time many years following service discharge.  In his report 
of medical history made at the time of separation from 
service in March 1972, the veteran indicated that he either 
had had or was having nervous trouble of sorts, but he did 
not provide any elaboration.  Regardless, clinical evaluation 
at that time revealed normal  psychiatric status.  There is 
no reference to depression for years following service.  When 
he submitted his initial claim for disability benefits, the 
veteran referred to having received treatment for depression 
from a physician beginning in 1996.  However, again, this was 
a time many years following service discharge.  There is no 
medical opinion of record attributing the depression which 
was diagnosed in 1997 to the veteran's active service many 
years earlier.  Generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent 
evidence of a current disability and of a nexus between 
service and the current disability is required to establish a 
well-grounded claim.  Wade v. West, 11 Vet. App. 302 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Since the 
veteran has not presented competent medical evidence of a 
nexus between any current depressive disorder and his active 
service, the claim for this disorder must be denied as not 
well grounded.

Service Connection for PTSD

A PTSD claim is well grounded if there is medical evidence of 
a current disability; lay evidence (presumed to be critical 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

However, even where a claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor.  Gaines v. West, at 357; 38 C.F.R. 
§ 3.304(f).

Under the governing statutory and regulatory provisions, if a 
claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of an alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth a foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
the service department evidence.  In other words, the 
claimant's mere assertions that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."  If the determination 
with respect to this step is affirmative, then (normally) a 
second step requires that the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to the actual occurrence and that further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service." Zarycki at 98.

In an elaboration and clarification of Zarycki, the Court 
noted in Moreau v. Brown, 9 Vet. App. 389 (1996), that 
38 C.F.R. § 3.304(f) requires three elements to support an 
award of service connection for PTSD:  (1)  A current medical 
diagnosis of PTSD; (2) medical evidence of a cause or nexus 
between current symptomatology and the claimed inservice 
stressor; and (3) credible supporting evidence that the 
claimed inservice stressor occurred.  The Court pointed out 
that since Zarycki, as well as since West v. Brown, 
7 Vet. App. 70 (1994), changes in VA Adjudication Procedure 
Manual M21-1 had rendered certain portions of those decisions 
no longer operative insofar as they were grounded in 
subsequently revised manual provisions.  Further, the Court 
had held in  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
as a matter of law that "if a claimed stressor is not combat-
related, [the] appellant's lay testimony regarding the 
inservice stressors is insufficient to establish the 
occurrence of the stressor."

In Moreau, the Court, citing the Manual M21-1, 
paragraph 7.46(c) (October 11, 1995), held that "credible 
supporting evidence" of a noncombat stressor "may be obtained 
from" service records or "other sources."  The Court, 
however, also held that, while the Manual M21-1 provisions do 
not expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of a noncombat stressor.  Further, the Court 
held in Moreau, the fact that a medical opinion was provided 
relating PTSD to events the veteran described in service 
could not constitute "credible supporting evidence" of the 
existence of the claimed noncombat stressor.

In this case, the veteran reported at the time of 
hospitalization by VA in March 1997 that he was exposed to 
sniper fire while serving in Vietnam.  When he offered 
testimony before the undersigned Board member at the hearing 
in December 1998, he did not provide specific recollections 
regarding the traumatic experiences while serving in Vietnam.  
The Board notes that his service personnel records do not 
reveal that he received any awards, medals, or decorations 
indicative of combat status.  Accordingly, the Board finds 
that the evidence does not establish that he was engaged in 
combat with the enemy.

As noted above, during the hospitalization by VA in March 
1997, the diagnosis which the veteran was given following the 
hospitalization included "PTSD symptoms."  A clear diagnosis 
of PTSD was not made and an indepth review of the medical 
evidence of record shows no clear diagnosis of PTSD.  The 
Court, as noted above, has considered when an examination 
regarding a diagnosis of PTSD is adequate.  That is, upon 
reviewing Zarycki and West, it appears that in approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.  In this case, the 1997 reference to PTSD symptoms 
was not only not a diagnosis but also was not based on 
stressors that were verified by the VA adjudicators.  

The Board finds that the existence of an alleged stressor or 
stressors has not been established by the record.  During the 
1997 hospitalization, the veteran vaguely referred to being 
exposed to sniper fire.  When asked at his personal hearing 
as to what incident he felt led to the conditions he was 
claiming, he did not indicate that sniper fire was involved.  
In situations when the veteran describes events in so vague a 
manner, the VA is under no obligation to attempt to verify 
the events. Fossie v. West 12 Vet. App. 1, 6 (1998).  Other 
stressors noted in the hospitalization report were noted to 
be nonmilitary.  

In summary, no medical evidence has been submitted 
demonstrating a causal nexus between any current psychiatric 
symptomatology and an inservice stressor.  In the absence of 
a verifiable inservice stressor, there is no basis on which a 
valid diagnosis of PTSD can be made.  Accordingly, the Board 
finds that the veteran's claim for service connection for 
PTSD is not well grounded.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that the appellant has been given sufficient opportunity to 
present his contentions, including offering testimony at a 
hearing, and error by the RO in the adjudication of the claim 
on a basis broader than the lack of a well-grounded claim is 
not prejudicial.

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise the 
veteran of the evidence needed to complete the application.  
This obligation depends on he particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the 
appellant with notice of the evidentiary insufficiency of his 
claim, and what evidence would be necessary to make the claim 
well grounded.


ORDER

A well-grounded claim not having been submitted, service 
connection for depression is denied.

A well-grounded claim not having been submitted, service 
connection for PTSD is denied.
		
	Mary Sabulsky
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

